The opinion of the court was delivered, by
Agnew, J.
A magistrate’s certificate of a wife’s voluntary acknowledgment of her conveyance of real estate, is not conclusive in cases of fraud or constraint: Nickerson and Wife v. Cavender, 2 Wright 337. A purchaser bond fide and without notice of the fraud or coercion is excepted from this rule; and hence the plaintiff in error complains that the offers of evidence should .have explicitly proposed to follow up the proof of constraint with evidence of knowledge on part of Hall and Greenland the pur*291chasers. It is a sufficient reply that the testimony already tended to prove Greenland’s knowledge of Mrs. Patterson’s unwillingness to trade her property for his Iowa lands. But independently, it would he a most onerous and unsafe rule of practice to require every offer of evidence to state all the additional facts necessary to constitute a full case. In practice, the party details to the court and jury the nature of the case he relies upon, before he proceeds with his evidence; or at the time of his offer orally propounds the matter expected to make the offer effective, from which court and counsel can determine the character of the offer and its relevancy. The evidence, especially in cases of fraud, often consists of numerous links which must be separately proved, in order to forge the entire chain, encompassing the fraud and binding its parts together. 'To require a party, as each link is produced, to weld it by- an offer in -writing, to all others which shall follow, would burden the cause and create injurious delay. It is always in the power of the court, and often its duty, if the connection in the evidence be not apparent, to require the party to state the additional facts, to follow the offer and display its relevancy ; and the adversary may call for the purpose of the evidence to enable him to understand its propriety. Indeed, the bench would often save itself inconvenience and sometimes from reversal, if it would always in doubtful cases require the purpose to be stated, and also the grounds of objection, and make them parts of the bill of exceptions. There is a logic in such statements which often manifests at once the competency or incompetency of the evidence offered. In this case, however, the object is apparent, and the objections stated in the bill are simply that the evidence is incompetent. But clearly the unwillingness of Mrs. Patterson and her execution of the deed by compulsion are not incompetent facts as steps in the evidence; while the knowledge of her grantees is a fact entirely independent, and can be made the subject of subsequent proof; and if it be not given, the party can call on the court to instruct the jury upon the effect of the failure to make the subsequent proof. As the order of evidence lies much in the sound discretion of the court, so as to expedite business as well as to do justice, it would be going very far in this instance to say, that the learned judge in the court below had done violence to the rules’ of evidence in receiving the evidence offered.
Judgment affirmed.